DETAILED ACTION
This office action is in response to amendments filed on 07/11/2022. Claims 1-6 and 8-21 are pending. Claim 7 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a security module for modifying at least one electrical signal from the ignition switch to permit the continued activation of the prime mover when a corresponding vehicle key is no longer physically present in the vehicle and for detecting the occurrence of a triggering event within the vehicle and thereafter automatically changing the at least one electrical signal to shut down the prime mover and the AC generator, wherein the security module is connected to at least one ignition wire originating from the ignition switch of the vehicle; wherein the triggering event is one of a changing position of a gear shifter in the vehicle, a depression of a brake pedal in the vehicle, an activation of the over-temperature switch, or an activation of the emergency stop switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art Nishimura US 20110320083 A1 teaches the engine start permitting/inhibiting means 138 inhibits the hybrid control means 120 from implementing the above-described automatic engine starting control, even in the Ready-on state selected as the power source position P.sub.ES, irrespective of the electric energy amount SOC stored in the electric-energy storage device 56, if the shift position determining means 130 determines that the P position (parking position) is selected as the shift position, if the electronic-key-position determining means 124 determines that the electronic key 52 is located outside the vehicle, and if the passenger presence determining means 134 determines that the passenger is not present within the vehicle. Accordingly, it is possible to prevent re-starting of the engine 8 contrary to an intention of the passenger. In this respect, the intention of the passenger is accurately reflected by the selection of the P position as the shift position, which is a requirement for the engine start permitting/inhibiting means 138 to inhibit the implementation of the above-described automatic engine starting control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846